United States Court of Appeals
                    FOR THE EIGHTH CIRCUIT


                          No. 97-2628


United States of America,        *
                                 *
          Appellee,              *
                                 * Appeal      from   the   United
States
         v.                      * District Court for the
                                 * District of South Dakota.
Juvenile L.B.G.,                 *
                                 *
         Appellant.              *


              Submitted:      November 18, 1997

                                                            Filed:
December 23, 1997


Before BEAM, HEANEY, and JOHN R. GIBSON, Circuit Judges.


HEANEY, Circuit Judge.

    L.B.G., a Native-American juvenile, challenges the
evidence supporting the district court’s adjudication
that he is a delinquent.       Because the district court did
not commit clear error and because substantial evidence
supports the adjudication of delinquency, we affirm.
                                          I.


      An information filed on February 20, 1997, charged
L.B.G. with the December 26, 1996 robbery of a Taco John’s
restaurant in Pine Ridge, South Dakota.                        Also on February
20, 1997, the United States Attorney filed a certificate
for       juvenile      proceedings.             On     March      19,     1997,       a
superseding information was filed which contained the
original       robbery       charge      as     Count    I   and     a   charge      of
assaulting, resisting or impeding a federal officer as
Count II.1


      On     April     24,     1997,      the    district        court      held     an
adjudicatory hearing on the matter.                            At the hearing,
government witnesses testified that two males robbed the
restaurant between 9:15 and 9:20 p.m.                         One of the males
was wearing a black, inside-out “Starter” jacket.                                  The
other male was wearing a stocking cap and a blue and white
jacket.       The males entered the restaurant, made a large
order, and then demanded money from the cashier.                               During
the course of the robbery, the male in the stocking cap
indicated that he had a gun.                       Witnesses described the
males as sixteen or seventeen years old.                          At the time of
the robbery, three Taco John’s employees were on the
premises.       Two of the employees, Chris Janis and Pricilla


      1
         At the adjudicatory hearing, L.B.G. pleaded guilty to Count II, and he does not
raise it as a subject of this appeal.
                                           2
Cummings, later identified L.B.G. as the robber in the
stocking cap.   The remaining employee, C.W., was unable to
identify L.B.G. as one of the robbers.     In his defense,
L.B.G. challenged the eyewitness testimony and produced
alibi testimony suggesting that he was in Rapid City
between 6:00 and 7:00 p.m. on the day of the robbery; that
heavy snow was falling




                             3
that evening, which would have made driving difficult; and
that L.B.G. did not have access to a car to make the
approximately 100-mile trip from Rapid City to Pine Ridge.


       After       making     findings         of     fact    and     credibility
determinations, the district court adjudicated L.B.G. a
delinquent.         On May 22, 1997, L.B.G. was sentenced to a
two-year term of imprisonment and placed on probation
until he reached the age of twenty-one.2                       L.B.G. appeals.


                                         II.


       In reviewing the sufficiency of evidence supporting
a criminal conviction, “we look at the evidence in the
light       most    favorable       to    the       verdict    and     accept    as
established         all      reasonable       inferences       supporting       the
verdict.”          United States v. Black Cloud, 101 F.3d 1258,
1263 (8th Cir. 1996) (citations omitted).                            We adopt the
same       standard     to    review     the        sufficiency      of   evidence
supporting an adjudication of delinquency.                            See, e.g.,
United States v. De Leon, 768 F.2d 629, 631 (5th Cir.
1985) (“We agree with . . . every other circuit that has
passed on the question, that the standard of review for
sufficiency of the evidence in an appeal from a federal
juvenile adjudication is identical to that in federal
criminal appeals . . . .”) (citations omitted).                                 The


       2
        At the time of sentencing, L.B.G. was seventeen years old.
                                          4
evidence supporting L.B.G.’s adjudication as a delinquent,
then, “need not exclude every reasonable hypothesis of
innocence,    but   simply   be   sufficient   to   convince   the
[factfinder] beyond a reasonable doubt that the defendant
is guilty.”   United States v. McGuire, 45 F.3d 1177, 1186
(8th Cir. 1995) (citation omitted).




                                  5
      In   his   brief,    L.B.G.       argues    that   no     reasonable
factfinder could have found him guilty beyond a reasonable
doubt.     He alleges that the dubious nature of eyewitness
testimony identifying him as one of the robbers, C.W.’s
failure to positively identify him as one of the robbers
at trial, and alibi testimony raise a reasonable doubt
that L.B.G. was one of the robbers.


      L.B.G. suggests that eyewitness testimony identifying
him as one of the robbers was not credible.                   For example,
Janis did not identify L.B.G. as one of the robbers until
more than a month after the robbery occurred.                    Janis had
also unsuccessfully attempted to convince C.W. that L.B.G.
was one of the robbers.         L.B.G. points out that Cummings
initially expressed doubt as to whether she would be able
to identify either of the robbers.               Nevertheless, Cummings
was able to identify L.B.G. as one of the robbers for the
first time at the hearing.


      At the hearing, Janis and Cummings both testified, in
no uncertain terms, that L.B.G. was the robber who wore
the stocking cap.         As the factfinder, the district court
was persuaded by this testimony and found that L.B.G. had
robbed the Taco John’s.          We review a district court’s
factual findings for clear error and accord deference to
its credibility determinations.            Hadley v. Groose, 97 F.3d
1131, 1134 (8th Cir. 1996) (citations omitted).                   While we
are    concerned     about     the        problems       of     eyewitness

                                    6
misidentification, United States v. Dodge, 538 F.2d 770,
784 (8th Cir. 1976) (citations omitted), we will reverse
a   district   court’s     factual   finding    only    if,   after
reviewing the record, we are “left with the definite and
firm   conviction   that    a   mistake   has   been   committed.”
United States v. United States Gypsum Co., 333 U.S. 364,
395 (1948).    Having carefully reviewed the record, we have
no such conviction.




                                 7
     L.B.G. suggests that C.W.’s inability to positively
identify him as one of the robbers at the adjudicatory
hearing raises reasonable doubt as to whether L.B.G. was
one of the robbers.      We disagree.     “It is well established
that the uncorroborated testimony of a single witness may
be sufficient to sustain a conviction.”             Dodge, 538 F.2d
at   783    (citations    omitted).         In    this     case,     two
eyewitnesses testified that L.B.G. was one of the robbers.
Additionally, we note that while C.W. did not positively
identify L.B.G. as one of the robbers, she did not rule
him out as one of the robbers either.            The district court
did not err in concluding that L.B.G. was one of the
robbers in light of C.W.’s inability to identify him as
such at the hearing.


     At the hearing, L.B.G. elicited alibi testimony from
his grandmother, mother, older brother, older brother’s
girlfriend, and older brother’s friend.           In summary, these
witnesses testified that in late November, L.B.G. had gone
to   live    with   his    older       brother    in     Rapid     City,
approximately 100 miles from Pine Ridge; that L.B.G. was
at his brother’s apartment on December 26, 1996, the day
of the robbery, until approximately 6:00 or 7:00 p.m.;
that on that day, it was snowing heavily, which would have
made driving difficult; and that L.B.G. did not drive or
have access to a car to make the approximately 100-mile
trip to Pine Ridge.      At the conclusion of the hearing, the
district court found that neither L.B.G.’s mother nor

                                   8
grandmother provided substantive testimony that would
support an alibi defense.   As to L.B.G.’s remaining three
alibi witnesses, the district court found that all three
lacked credibility.    According the district court the
proper deference in making its credibility determinations,
we cannot say that it erred in discrediting the alibi
testimony.




                             9
                                  III.


    For    the   foregoing    reasons,     we    conclude     that    the
district    court    did    not   commit   clear    error     and    that
substantial      evidence     supports     the     district    court’s
adjudication of L.B.G. as a delinquent.              Accordingly, we
affirm.


    A true copy.


           Attest.


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   10